Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remark filed 3/1/21.  The claims are not amended.  Claims 1-21 are pending.
Claim Rejections - 35 USC § 112
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is vague and indefinite because it is not clear what is intended.  The claim recite the ratio of glutamic acid, cysteine and proline in the gluten-free flour to a wheat flour.  However, the process does not include wheat flour.  Thus, it is not clear what the ratio represent or the significance of the ratio.
Claim Rejections - 35 USC § 103

Claims 1-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang ( 5989620) in view of Chawan ( 5759607).
For claims 1, 14,16,17,21,Wang discloses a method of making legume pasta.  The method comprises the steps of preparing a dough by mixing legume flour with water to form an extrudable dough,  extruding the dough through a die to form a legume pasta product and drying the legume pasta product.  Wang discloses a gluten-free flour which is a legume flour.  For claim 3,  Wang discloses in examples different legume flours containing different amounts of protein and starch.  For instance, the flour in example 1 contains 23.8% protein and 48.2% starch and example 9 shows pea flour containing 
Wang does not disclose incorporating the extruded pasta into a closed container and retorting t pasta as in claim 1, the retorting parameters as in claims 11-13,18,19,the textural firmness as in claim 6,  the weight as in claim 20 and the shape as in claim 10.
Chawan discloses a method of making pasta product.  The pasta product can be formed of different types of flour including pea flour, lima bean flour, navy bean flour etc..  Chawan discloses to form retorted product such as canned pasta meals.  Pasta product prepared by extrusion, cut and dried 
It would have been obvious to one skilled in the art to add the step of incorporating the extruded pasta into a closed container and retorting to form a retorted pasta product as taught in Chawan in the Wang process when desiring to make canned pasta meals.  The temperature for retorting in Chawan is a little lower than claimed.  However, difference in temperature doesn’t support patentability in absence of showing of criticality or unexpected result.  It would have been obvious to one skilled in the art to vary the temperature a little depending on the time and degree of retorting without affecting the overall processing.  Chawan teaches to form pasta meal and retorting in pasta sauce.  As to the textural firmness, Wang discloses the product exhibits superior integrity, flavor and texture after cooking and greater tolerance to overcooking.  Thus, it is obvious the Wang product has proper texture.  It would have been within the skill of one in the art to determine the specific textural firmness  depending on the texture desired. The textural firmness can be  affected by the extent of retorting and the moisture during retorting.  Such parameter can be determined by one skilled in the art through routine experimentation.   Wang product is made of the same flour through the processing steps as claimed.  When the product is retorted, it is obvious the texture is affected by the retorting process.  It is obvious the product weight changes during retorting due to the absorption of liquid.  It would have been within the skill of one in the art to determine the weight increase of the retorted pasta depending on the length of time of retorting and the texture firmness desired in the product.  Such parameter is result-effective variable ,depending on the properties such as firmness, flavor wanted, that can be determined by one skilled in the art through routine experimentation.  It would have been an obvious matter of preference to form the pasta in any shape desired.  All the shapes claimed such as ziti, linguine etc.. are all well-known for pasta.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 15-21 of copending Application No. 16/480934 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed to processes of preparing retorted product from gluten-free flour.  The copending-application does not recite the shape and percent of water as in the instant application.  However, the difference is not patentably distinct as it would have been an obvious matter of preference to form the pasta in any known shapes.  It would also have been obvious to dry the pasta to moisture content that would give shelf stability.  Such parameter can readily be determined by one skilled in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 3/1/21 have been fully considered but they are not persuasive.
With respect to the 112 second paragraph rejection, applicant argues that the terms glutamic acid in wheat flour, cysteine in wheat flour and proline in wheat flour are defined in paragraphs 0029-0031 of the instant specification.  The argument is not persuasive.  The rejection is not on the terms.  The rejection is on what exactly does the ratio mean?  The claim recite the ratio of glutamic acid, cysteine and proline in the gluten-free flour to a wheat flour.  However, the process does not include wheat flour.  Thus, it is not clear what the ratio represent or the significance of the ratio.  Applicant doesn’t address the basis of the rejection.
With respect to the 103 rejection, applicant argues that applicant has acted as its own lexicographer to define the term “ bi-continuous matrix of protein and starch” as shown in paragraphs 
	Applicant points to examples 2 and 5 to argue that different extrusion conditions gives different retort survivability for a pasta product.  However, the instant specification does not disclose specific condition of extrusion to obtain the matrix or that extrusion is the only factor that determines the matrix.  For instance, paragraph 0036 discloses “ by utilizing a native, unprocessed protein, the protein molecules may solubilized and aggregate and/or react and bind during subsequent extrusion to form a networked protein matrix”.  Wang discloses using native, unprocessed protein because the protein is not treated and is present in the gluten-free flour. Paragraph 0040 discloses “ protein and 
	Applicant further argues that the characterization that the product of Wang has the proper texture does not place any evidence on the record regarding the required textural firmness of at least 5000 grams.  This argument is not persuasive.  It is not set forth in the rejection that Wang discloses a firmness of at least 5000 grams. The position taken is that the firmness is a variable that can change and would have been well within the determination of one skilled in the art.  It would have been within the skill of one in the art to determine the specific textural firmness  depending on the texture desired. The textural firmness can be  affected by the extent of retorting and the moisture during retorting.  Such parameter can be determined by one skilled in the art through routine experimentation.   Applicant argues neither Wang nor any other reference cited in the office action recognize that textural firmness is a result-effective variable.  The examiner respectfully disagrees.  A 103 rejection must take into consideration the level of skill of one in the art.  Firmness affects the taste of the pasta because it is a textural feel when the food is consumed.  How can such parameter not be considered as a result-effective variable.  Furthermore, Wang discloses “ the product exhibits superior integrity, flavor and texture after cooking.  Thus, Wang clearly suggest that proper texture is important and firmness is part of the texture.   Wang product is made of the same flour through the processing steps as claimed.  When the product is retorted, it is obvious the texture is affected by the 
With respect to the claim 8, applicant argues the claim but the basis of applicant argument is unclear.   Applicant repeats the argument that applicant can be his own lexicographer.  This argument is not persuasive.  Being applicant own lexicographer by calling or defining a feature in different terminology does not lead to a distinction over the prior where the feature is disclosed.   Wang does not disclose porous surface and the product is formed through the processing step of extrusion as claimed. Thus, it is obvious, the product has closed boundary as disclosed in the instant specification and applicant has not submitted any evidence to the contrary.
Applicant doesn’t argue the obviousness double patenting rejection.  The rejection is maintained as set forth above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 11, 2021
/LIEN T TRAN/Primary Examiner, Art Unit 1793